Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in response to the correspondence filed 10/03/2019.
Claims 1-16 are presented for examination.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,186,196 to Singh et al. teaches a method of managing the provisioning of electricity for an electric vehicle including adding new transactions to a blockchain using a distributed consensus process that confirms pending transactions using a mining process.
US 2021/0026841 to Kumawat et al. teaches a method for data localization-compliant blockchain processing and storage including verifying a senders access to funds that the unspent transactions have not yet been spent and were sent to address associated with the sender's wallet and then include the blockchain transaction in a new block.
US 2020/0183917 to Duchastel et al. teaches a mobile auditable and tamper-resistant digital-system usage tracking and analysis system including verification of pending transactions attached to a block which is added to a blockchain.
US 2020/0380825 to Purohit et al. teaches a ticketing system on a distributed ledger including creating a new block that includes identifying a plurality of pending blockchain transactions for the local blockchain including a first ticket creation blockchain transaction, creating the new block with the plurality of pending blockchain transactions and broadcasting the new block to the local blockchain for addition to the local blockchain.
US 2013/0159152 to Minor et al. teaches a method for administering deposit accounts including stabilizing a deposit base and reconciling all balances and account activity based on pending transactions which have not been posted to the general ledger.
US 2020/0052884 to Tong et al. teaches a method of parallel transaction validation and block generation in a blockchain including determining whether a plurality of pending blockchain transactions in the transaction queue are valid based on the determined state, and when the plurality of pending blockchain transactions are deemed valid, moving the pending blockchain transactions to a validated transaction queue prior to determining whether any conflicts exits for the one or more pending blockchain transactions based on the list of blockchain transaction conflicts.
US 2020/0162239 to Carver et al. teaches a high performance distributed system of record with key management including placing validated raw transactions in each transaction handler’s memory pool, thus a collection of transactions in effect “waiting” to be mined (i.e., assigned) to a block segment in the blockchain. The system enforces a minimum wait time to allow the new transactions to propagate and be validated by the other nodes of the system.
US 2020/0273025 to Sharma et al. teaches a method for linkage of blockchain private keys including using a blockchain wallet that is linked to other wallets by submitting a transaction the transaction being an unspent transaction output from a prior transaction that is being used by the sender.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the examiner has determined that the claims are in condition for allowance. Accordingly, claims 1-16 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 9, and their respective dependent claims, are allowable over the prior art of record, including Singh, Kumawat, Duchastel, Purohit and the remaining references cited by the Examiner, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious where the unspent transaction output is a reference to one of the plurality of waiting blockchain transactions, where validation includes confirmation of the one of the plurality of waiting blockchain transactions and generating a new block, the new block including at least a block header and a plurality of blockchain data entries, the blockchain data entries including at least the new blockchain transaction and the one of the plurality of waiting blockchain transactions, in view of the other limitations of the claim, as specified in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497